Exhibit 10.2


Husch Blackwell LLP


July 21, 2011




Bigelow Income Properties, LLC
4801 Main Street, Suite 1000
Kansas City, MO  64112


Re:           Terms of Engagement




Thank you for selecting Husch Blackwell LLP to provide legal services.  This
letter is to confirm our amended and restated agreements with respect to the
engagement and to describe the terms under which our firm will provide the
requested services.


Client And Scope of Representation.  Our client for this engagement is Bigelow
Income Properties, LLC.  We have been retained to provide such legal services as
you may request from time to time.  This engagement may include corporate, real
estate acquisition and securities compliance services.  In the event that we are
asked to provide additional services, we will confirm such engagement in
writing, but, absent specific modification, such services will be governed by
the terms and conditions of this agreement.


Conflicts.  As we have discussed, Husch Blackwell has offices in a number of
cities, and we represent many clients on a regional or national basis.  It is
possible that some of our present or future clients will have disputes with
Bigelow Income Properties, LLC during the time we are providing legal
services.  Therefore, as a condition to our undertaking this engagement, you
have agreed that our firm may continue to represent or undertake in the future
to represent existing or new clients in matters, including litigation matters
that are not substantially related to our work for Bigelow Income Properties,
LLC.  You have agreed that the validity and enforceability of this unrelated
matter conflict waiver is an essential condition to the firm’s willingness to
accept this engagement, and the firm would not have accepted the engagement but
for this waiver.  Accordingly, you agree that, if the validity or enforceability
of this waiver is ever challenged or revoked, we may withdraw from representing
you and continue to represent our other clients, even in matters directly
adverse to Bigelow Income Properties, LLC.  We agree, however, that your
prospective consent to conflicting representation shall not apply in any matter
substantially related to a matter in which we have provided legal services to
Bigelow Income Properties, LLC.


Fees and Expenses.  Our fees are based on the amount of time we devote to a
project.  Any estimates of fees that we may give from time to time are not
guaranteed amounts and actual fees may vary from estimates given.  For this
engagement, Chris Kirley will be the primary contact attorney but will not
necessarily be providing all or most of the legal services.  We will use
additional, area-specific attorneys, paralegals and legal assistants to help
with the engagement, and, when it is efficient and cost effective to do so, we
will use attorneys with lower billing rates to reduce your costs.  All services
will be billed at our standard large office B rates (or equivalent) in effect
from time to time, discounted by 25% until the Company owns income producing
properties and has positive cash flow.  All amounts billed shall be paid
promptly when due.  Our hourly rates are reviewed and adjusted
periodically.  Adjusted rates will be applicable to any work done after the
effective date of the adjustment.  


In litigation and other matters involving computerized documents or voluminous
evidentiary material, the firm may also use the services of its Practice Support
Group to meet the demands of electronic discovery and document management using
the latest technological tools.  The services provided by the firm’s Practice
Support Group require technical expertise, and include the development,
evidentiary matters, coordination of the production of documents from electronic
databases, and the preparation and presentation of electronic evidentiary
materials at trial.
 
We will bill on a monthly basis for our professional fees and for reimbursement
of expenses incurred in connection with this engagement.  A schedule of our
charges for various services and incidental items is attached.  Fees and
expenses of other service providers, such as consultants, local counsel,
deposition reporters, experts, and the like, generally will not be paid by us
but will be billed directly to you.


Payment shall be due upon receipt of our statement.  If we do not receive
comment about the statement within thirty days of the date it is mailed, we will
assume you have reviewed the statement and find it acceptable.  Statements not
paid

 
 

--------------------------------------------------------------------------------

 

within sixty days of mailing will be subject to a late charge of 1% per month on
the unpaid balance, commencing from the date of the statement and continuing
until paid.  If a statement remains unpaid for more than ninety days, we may,
consistent with our ethical obligations and judicial requirements, cease
performing services for you until arrangements satisfactory to us have been made
for payment of arrearages and future fees.  You agree that, in such an event, we
have the right to withdraw as your attorneys from any matter or proceeding in
which we may be engaged.


Retainer. It is our standard practice to require a retainer from a new client
and for each new significant matter.  In connection with this engagement, we
will waive the requirement of a retainer so long as bills are timely paid.  We
reserve the right to request a fixed amount retainer at anytime as a condition
to providing further services if bills are not timely paid.


E-mail Correspondence.  Our attorneys routinely send and receive information by
e-mail.  The internet does not provide a totally secure method of communication,
and e-mail may be copied and held by any computer through which it
passes.  Persons not participating in the communication may intercept e-mails,
and e-mails stored on computers may be accessed by unauthorized parties.  If you
would prefer that we not communicate with you via e-mail, please advise me
immediately.


 Document Retention.  Some materials related to our representation of you (e.g.
administrative records, time and expense reports, personnel materials, and
credit and accounting records belong to us and will be handled in accordance
with our document retention policy.  Other materials (i.e. documents provided to
us by you and the final version of documents that you retain us to create) are
considered client files and belong to you.  We will retain your client file for
ten years or such longer period as required by statute or our firm's document
retention policy.  At your request, we will return your file to you or any other
person designated by you.  If, at your request, we retain your client
files beyond their normal period of retention, such long-term storage will be at
your cost.  If you have not requested that we return your file or made
arrangements for long-term storage, we may destroy or otherwise dispose of your
client files after the retention period.


It is understood that the terms of this letter and its enclosures constitute the
terms under which we have undertaken this representation.  If you find the
proposed engagement terms acceptable, please execute and return a copy of this
letter for our file.  If you do not agree or accept any of the terms of this
letter and its enclosures, please call me as soon as possible within the next
ten days to discuss.  If I do not hear from you, it is understood that these are
the terms of our representation.


Thank you again for selecting us for this engagement.  We look forward to
working with you.
 
 
 

    Very truly yours,                /s/ Steven F. Carman       Steven F. Carman
         

 


SFC/dh







AGREED:


BIGELOW INCOME PROPERTIES, LLC


By: 2309 HOLDINGS, LLC,
a Missouri limited liability company
Sole Member and Manager
 
 

By:   /s/ Charles Christian Kirley       Charles Christian Kirley,       Sole
Member and Manager  

 
                                               


Dated:                      June 14, 2011

